DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because it recites a front mounting section “positioned on and support by a visor top of the cap body”, however the claims have otherwise recited the cap only functionally.  That is, claim 1 claims the subcombination of the atomizer device, intended for use with a cap (“for a cap”); hence the cap is recited only functionally (the atomizer is intended to be used with a cap) and the claim is claiming only an atomizer which is intended for use with a cap. The cap is not claimed and does not form part of the claimed invention. Therefore, claim 3 is indefinite in reciting that the front mounting section is positioned on the visor top, since this appears to be claiming the visor top (since the mounting section is on the visor top). The scope of claim 3 is uncertain since it appears to require the cap (visor top) as part of the claimed structure, however the claims have previously specified that only the atomizer is claimed.  The claims should be amended to either clearly claim an atomizer in combination with a cap, or to recite the cap only functionally (e.g. by amending claim 3 to recite that the front mounting section is “for positioning” on the visor top, or “is configured to be positioned” on the visor top).
Claim 5 is indefinite in reciting “with a cap for a cap”. It is unclear what is meant by “with a cap for a cap”.
Claim 5 is indefinite since it is unclear whether the subcombination of the atomizer device only is being claimed, or whether the atomizer in combination with the cap is being claimed. The preamble indicates that only the atomizer device is claimed, the atomizer being “adapted to combine with a cap”. Thus, the preamble functionally sets forth the cap, i.e. the preamble claims an atomizer which is intended to be used with, or is configured to be used with, a cap, however the cap itself is not claimed.  Line 2 of claim 5, however positively recites the cap by claiming “a carrier mounted to a circumferential bottom rim of a cap body”. Thus, the preamble in line 1 of claim 5 contradicts the recitation in line 2, and it cannot be determined wither an atomizer device in combination with a cap is being claimed, or merely an atomizer device for use with a cap is being claimed.
Claim 6 is indefinite because it recites a front mounting section “positioned on and support by a visor top of the cap body”, however the claims have otherwise recited the cap only functionally.  That is, claim 5 claims the subcombination of the atomizer device, intended for use with a cap (“an atomizer device adapted to combine with a cap”); hence the cap is recited only functionally (the atomizer is intended to, or adapted to be, used with a cap) and the claim is claiming only an atomizer which is intended for use with a cap. Claim 6 is indefinite in reciting that the front mounting section is positioned on the visor top, since this appears to be claiming the visor top (since the mounting section is on the visor top). The scope of claim 6 is uncertain since it appears to require the cap (visor top) as part of the claimed structure, however the claim 5 appears to claim only the atomizer.  The claims should be amended to either clearly claim an atomizer in combination with a cap, or to recite the cap only functionally (e.g. by amending claim 6 to recite that the front mounting section is “for positioning” on the visor top, or “is configured to be positioned” on the visor top).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (TWM535994).
He (TWM535994) discloses an atomizer device for a cap (1) as in claims 1 and 5 (see Figs. 1-3), comprising: 
a carrier (the components 2,3,4 together form a carrier) mounted, in a detachable manner, to a circumferential bottom rim of a cap body of the cap (1) (see Figs. 1-3), formed with at least one water storage space (2) in an interior thereof (Figs. 1-3;  see English language translation provided herewith, page 3, line 5);
at least one opening formed in a bottom of the carrier (see outlet 24; Fig. 2 and see English language translation, third paragraph on pg. 3) and being in communication with the at least one water storage space (the outlet 24 and/or the opening on the bottom of element 3 forms an opening at claimed; see third para. on pg. 3);
an ultrasonic wave generation circuit arranged in the carrier (circuit is within control member 4 and has wires to connect to mist generators 3; see Fig. 2; see 7th paragraph on page 2 describing the control component; see 4th paragraph on pg. 3), an electric cell (battery; pg. 3, line 22) supplying electrical power to the ultrasonic wave generation circuit (pg. 2, 7th para.; pg. 3, lines 21-24); and
at least one ultrasonic oscillator (3) arranged in the at least one opening of the carrier and electrically connected to the ultrasonic wave generation circuit (see Figs. 1-3; see 3rd thru 5th paras. on page 3) wherein the ultrasonic wave generation circuit generates an ultrasonic wave signal that drives the ultrasonic oscillator to generate ultrasonic wave energy to cause vibration of water in the opening to form atomized water particles that form a water mist sprayed out of the at least one opening (see pg. 3, lines 10-17 and 26-28).  
The mist generator 3 as described in the English translation is an ultrasonic oscillator; see description of the mist generator (3) as a thin mist-making device which generates water mist by “shaking water” (pg. 3, lines 10-11) and oscillating (pg. 3, lines 16-17 and 27-28). The described oscillation is necessarily at an ultrasonic level since it generates water mist as described on pages 1-4. Also see page 4, second paragraph describing the mist generator 7.  Note that the machine language translation has not translated the term “ultrasonic” with respect to the oscillation, however an ultrasonic oscillator is clearly described. Also note that the phrase “mist eliminator 3” is an erroneous translation and should read as “mist generator”.
Regarding claim 2, the carrier has an outer edge that is provided with a hooking member (14) engageable with and hooking on a flange of the cap body when the carrier is mounted to the cap body (see Figs. 1-3). The element 14 covers the outer edge of carrier part 4 (see Fig. 3) and thus the outer edge (of part 4) “is provided” with the hooking member 14 as claimed.
	Regarding claims 4, and 7 the carrier is formed with at least one water filling inlet (21) in communication with the at least one water storage space (2); see “filling port 21” described on pg. 3, lines 6-7, and shown in Fig. 2.



Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsubota (US 2020/0229973).
Tsubota discloses an atomizer device as in claims 1 and 5 (see Figs. 3, 5-7, 18A-18B, 19A-19B; eyeglasses embodiment), comprising: 
a carrier (“eyeglasses-type spraying device 1”; paras. 0056-0057; Figs. 3, 5-7,18A-18B, 19A-19B) adapted to be mounted, in a detachable manner, to a circumferential bottom rim of a cap body of the cap (the eyeglasses could be so mounted if desired), formed with at least one water storage space (11) in an interior thereof (Figs. 3 and 6; paras. 0057-0059, 0061, 0070, 0073);
at least one opening (in spraying element 16; Fig. 6) formed in a bottom of the carrier (the opening in 16 is considered to be “in a bottom” of the carrier since it is below the projecting section 3a; see Fig. 3) and being in communication with the at least one water storage space (11) [0061, 0070];
an ultrasonic wave generation circuit arranged in the carrier, an electric cell supplying electrical power to the ultrasonic wave generation circuit (the circuit and battery are described in paras. 0061 and 0063 and may include a control unit as described in paras. 0066 and 0093); and
at least one ultrasonic oscillator arranged in the at least one opening of the carrier and electrically connected to the ultrasonic wave generation circuit (the oscillation element or oscillation plate described in paras. 0061, 0063, 0090, 0093);
wherein the ultrasonic wave generation circuit generates an ultrasonic wave signal that drives the ultrasonic oscillator to generate ultrasonic wave energy to cause vibration of water in the opening to form atomized water particles that form a water mist sprayed out of the at least one opening [0061, 0063, 0085-0086, 0090, 0093].  As noted in the rejection under 35 U.S.C. 112 above, it is unclear whether claim 5 is reciting the atomizer device in combination with a cap, or merely reciting the cap functionally. To the extent that the cap is recited only functionally in claim 5, this claim is met by the eyeglasses embodiment of Tsubota (Figs. 3 and 5-6), since the eyeglasses could be positioned on a cap if desired. To the extent that the cap is being claimed in combination with the carrier in claim 5, see rejection below which refers to an alternative embodiment of Tsubota.
	Regarding claims 3 and 6, the carrier ( “eyeglasses-type spraying device 1”) comprises a front mounting section (the front of the eyeglasses including rim 3/3a) positioned on and supported by a visor top of the cap body (the eyeglasses could be positioned on a cap if desired), the front mounting section having two ends (the two side ends of the front section 3) each being combined with a pivot member (Tsubota discloses that the temples may be hinged to the front frame member where the temples meet the front of the frame, see para. 0060 disclosing the hinge; also see Figs. 19A and 19B which clearly show a hinge for the temples; this hinge forms a pivot member at each end of the front mounting section 3); and two side-surrounding sections (temples 6) pivotally mounted to the two ends of the front mounting section by the pivot members respectively (Tsubota discloses that the temples may be hinged to the front frame member where the temples meet the front of the frame, see para. 0060 disclosing the hinge; also see Figs. 19A and 19B which clearly show a hinge for the temples; this hinge forms a pivot member at each end of the front mounting section 3 which pivotally mounts the temples to the two ends of the front member 3), each of the side-surrounding sections (6) being formed therein with the at least one water storage space (11) (see Figs. 3, 6, 18A-18B, 19A-19B).  That is, the front of the glasses frame forms the “front mounting section” of claim 3 or 6, and the temples 6 which are hinged to the front section form the two side-surrounding sections as in claim 3 or 6. The hinge where the temples (6) are hinged to the front member (3) forms a pivot member as in claims 3 and 6 (para. 0060 and Figs. 18A-18B and 19A-19B), and the side sections (temples 6) each have a water storage space 11 therein as claimed (Figs. 6, 18A-18B, 19A-19B) ;see paras. 0060 and 0118.  The eyeglasses of Tsubota could be used with a cap, or could be positioned on a visor of a cap, if desired.
	Regarding claims 4, and 7 the carrier is formed with at least one water filling inlet in communication with the at least one water storage space (11); see para. 0070 which discloses a “replenishing port” or “an opening” for replenishing of the liquid.
	In an alternative embodiment Tsubota discloses that the carrier may be mounted on the brim of a hat (Figs. 16A and 16B; paras. 0083-0084, 0116).  This embodiment anticipates claims 1-2, 4-5, and 7. This embodiment includes the spraying element 16 and water storage space 11, including the claimed ultrasonic wave generation circuit, power, and oscillator as described above with respect to claims 1 and 5 [0063, 0083-0084, 0116]. The carrier has an opening formed in a bottom of the carrier (see Fig. 16B, showing the interior/bottom of the hat with an opening in the sprayer 16; par. 0116), in communication with the water storage space 11 (see water storage space on the top or upper surface of the hat in Fig. 16A; see paras. 0083-0084 and 0116).  Water mist is sprayed out of the opening as in claims 1 and 5 [0083-0084, 0116]. The carrier shown in the embodiment of Figs. 16A-16B is adapted to be mounted in a detachable manner to a circumferential bottom rim of the cap body as in claim 1 (see Figs. 16A-16B). The carrier is mounted to a circumferential bottom rim of a cap body of the cap as in claim 5 (see Figs. 16A-16B). 
	Regarding claim 2, the carrier (in hat embodiment of Figs. 16A-16B) has an outer edge that is provided with a hooking member (see annotated figure below, indicating the outer edge and hooking member) engageable with and hooking on a flange of the cap body (the hat brim forms a flange of the cap body, to which the hooking member is hooked, as shown in Figs. 16A and 16B) when the carrier is mounted to the cap body (see Figs. 16A-16B).

    PNG
    media_image1.png
    631
    577
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on attached PTO-892 disclose headwear with ultrasonic oscillators or other spraying devices, as well as conventional ultrasonic oscillators for use as cooling or therapy devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY VANATTA/Primary Examiner, Art Unit 3732